[Cite as In re Disqualification of Horton, 137 Ohio St.3d 1236, 2013-Ohio-5761.]




                       IN RE DISQUALIFICATION OF HORTON.
                                 LAWTON v. HOWARD.
         [Cite as In re Disqualification of Horton, 137 Ohio St.3d 1236,
                                   2013-Ohio-5761.]
Judges—Affidavits of disqualification—R.C. 2701.03—Disqualification not
       warranted when affiant has failed to identify a matter pending before the
       judge—Affidavit denied.
                   (No. 13-AP-106—Decided October 29, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Franklin County Court of Common Pleas
                               Case No. 12-CV-005403.
                                ____________________
       O’CONNOR, C.J.
       {¶ 1} Plaintiff Norman H. Lawton has filed an affidavit with the clerk of
this court under R.C. 2701.03 seeking to disqualify Judge Timothy S. Horton
from presiding over any further proceedings in case No. 12-CV-005403 in the
Court of Common Pleas of Franklin County.
       {¶ 2} Lawton alleges that Judge Horton abused his discretion by
dismissing Lawton’s case on jurisdictional grounds. Lawton further states that on
October 16, 2013, he appealed Judge Horton’s decision, and therefore there is a
“possibility” that the case may be remanded to Judge Horton.
       {¶ 3} Under R.C. 2701.03(A), the chief justice’s statutory authority to
order disqualification of judges extends only to those matters in which “a
proceeding [is] pending before the court.” Thus, “the chief justice cannot rule on
an affidavit of disqualification when * * * nothing is pending before the trial
court.” In re Disqualification of Hayes, 135 Ohio St.3d 1221, 2012-Ohio-6306,
985 N.E.2d 501, ¶ 6; see also In re Disqualification of Grossmann, 74 Ohio St.3d
                            SUPREME COURT OF OHIO




1254, 1255, 657 N.E.2d 1356 (1994) (“[The] language [of the statute] clearly
limits the authority of the Chief Justice in determining the existence of interest,
bias, prejudice, or disqualification to matters pending before the court of common
pleas”). Here, Lawton admits that he appealed Judge Horton’s entry dismissing
the underlying case and that his appeal is pending in the court of appeals.
Because Lawton has failed to identify any matter currently pending before the
judge against whom the affidavit was filed, there is no basis to order
disqualification under R.C. 2701.03.
       {¶ 4} Lawton’s affidavit of disqualification is therefore denied.
                          ________________________




                                        2